DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-11 are allowed.
Regarding claim 1, Sato (U.S. Patent 10,975,975) discloses a valve 1, comprising: 
a housing body 10/15, the housing body defining a housing cavity (inside 10/15), the housing cavity extending transversely through the housing body;
a partition plate 104, provided in the housing cavity to divide the housing cavity into a left cavity (cavity of 15) and a right cavity (cavity of 10), a leakage passage 108 being provided in and extends along the partition plate through the housing body, with a leakage passage lower port (at 105) and a leakage passage upper port (the side of 108 opposite 105) formed on the housing body; and
wherein the lower piece and a lower part of the housing body are provided with a lower fitting assembly 14, the upper piece and an upper part of the housing body are provided with an upper fitting assembly (at 156), and the lower piece and the upper piece are fitted on the housing body in place by means of the lower fitting assembly, the upper fitting assembly (FIG. 1, 2; Col. 3 ln 53-Col. 6 ln 9).
Scott is silent regarding a collecting device, the collecting device comprising a lower piece, an upper piece, and a connector connecting the lower piece and the upper piece, wherein the upper piece is configured to cover the leakage passage upper port and the lower piece is configured to cover the leakage passage lower port, and wherein the lower piece comprises a collecting cavity communicating with the leakage passage lower port.

The following is an examiner’s statement of reasons for allowance: the closest prior art fails to anticipate or make obvious a collecting device, the collecting device comprising a lower piece, an upper piece, and a connector connecting the lower piece and the upper piece, wherein the upper piece is configured to cover the leakage passage upper port and the lower piece is configured to cover the leakage passage lower port, and wherein the lower piece comprises a collecting cavity communicating with the leakage passage lower port, along with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        

/Matthew W Jellett/Primary Examiner, Art Unit 3753